      Case 4:19-cr-00069-WTM-CLR Document 43 Filed 06/06/19 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

UNITED STATES OF AMERICA                 )
                                         )
vs.                                      )     No. CR419-069
                                         )
GILBERT BASALDUA,                        )
JOSEPH PASCUA, and                       )
CRAIG GERMAN,                            )
                                         )
                  Defendants.            )

                                 NOTICE

      At the arraignment of defendant Joseph Pascua on May 30, 2019,

undersigned counsel entered only a limited appearance since Pascua had

not retained her at that point in time. The Court instructed her to inform

it within seven days whether or not she would be representing Pascua in

this case. As of the filing of this notice, Pascua has not hired undersigned

counsel, and counsel will not be entering a full appearance on his behalf.

      Respectfully submitted this 6th day of June, 2019.

                                   ROUSE + COPELAND LLC
                                   /s/ Amy Lee Copeland
                                   Amy Lee Copeland
                                   Georgia Bar No. 186730
602 Montgomery Street
Savannah, Georgia 31401
912-807-5000
ALC@roco.pro
     Case 4:19-cr-00069-WTM-CLR Document 43 Filed 06/06/19 Page 2 of 2




                     CERTIFICATE OF SERVICE

     Today I served a copy of this Notice on counsel for the government

by filing it on the Court’s PACER CM/ECF portal, which delivers via

email a link to file-stamped copy of this notice to all counsel of record.

     Today I also served Joseph Pascua by placing a copy of this Notice

in the United States Mail with sufficient postage affixed and addressed

to

     Joseph Pascua
     11 Parklands Drive, #1511
     Bluffton, SC 29910

     This 6th day of June, 2019.



                                         ROUSE + COPELAND LLC

                                         /s/ Amy Lee Copeland
                                         Amy Lee Copeland
                                         Georgia Bar No. 186730
602 Montgomery Street
Savannah, Georgia 31401
912-807-5000
ALC@roco.pro
